DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on November 15, 2019, October 20, 2020, and January 15, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu, US 20200236605 A1, hereinafter “Yiu,” in view of Makh et al., US 9668191 B2, hereinafter “Makh.”
Consider claim 1. Yiu discloses:
an electronic device (see fig. 2 elements 101 and 102; fig. 6 element 400), comprising: 
transceiver circuitry (see fig. 4 element 420 and fig. 5 element 520) configured to receive signals from wireless service provider networks (see paragraph [0021]: In order to camp or operate communications on the suitable network as operator planned, a UE could be configured to recognize different networks where the UE can be configured to distinguish an HSDN (e.g., high-speed-railway (HSR) /high-speed-train (HST) dedicated LTE (HSR/HST LTE) network) from a public LTE network or train station ground network for low mobility users. Below are different aspects/embodiments to indicate a HSDN to the UE from a public LTE network, and likewise, for the UE to identify/distinguish such networks from one another); and 
processing circuitry (see fig. 4 element 410 and fig. 5 element 510) configured to: 
detect, from the signals, a high speed rail (HSR) signature of one of the wireless service provider networks, the HSR signature indicating that the one of the wireless service provider networks is a first network for a high speed rail usage (first network reads on dedicated network –see paragraph [070]: Referring to FIG. 4, illustrated is a block diagram of a system 400 employable at a UE or other network device (e.g., IoT device) that facilitates/enable recognizing and handing over from one high-speed-railway (HSR) /high-speed-train (HST) dedicated LTE (HSR/HST LTE) network from a public LTE network according to various aspects described herein...); and selectively camp on a first cell of the first network based on the mobility of the electronic device (see paragraph [0021]: In order to camp or operate communications on the suitable network as operator planned, a UE could be configured to recognize different networks where the UE can be configured to distinguish an HSDN (e.g., high-speed-railway (HSR) /high-speed-train (HST) dedicated LTE (HSR/HST LTE) network) from a public LTE network or train station ground network for low mobility users...; see paragraph [0086]: ... Because the HSDN 601 is intended to serve the UEs 400 with a high mobility state (e.g., the UEs associated with a moving high speed railway carriage or the like) and the public LTE network 602 is intended to serve the UEs 400 with low-medium mobility, the UE 400 can be configured to camp/operate on the particular network according to its velocity. As such, the gNB 500 can be configured to enable a velocity based cell (re-) selection). 
But Yiu is silent regarding determining a mobility of the electronic device based on the signals in a time duration.
Makh, in related art, suggests determining a mobility of the electronic device based on the signals in a time duration (see column 8 lines 55-67 through column 9 lines 1-2: Turning to FIG. 3, an example methodology 3 that may be performed by a UE (e.g. UE 12 of FIG. 1) is provided. In an aspect, at block 30, mobility state determining component 12 of UE 12 may determine a mobility state 1203 of UE 12. In a non-limiting aspect, the mobility state 1203 may be determined by calculating a rate of change or serving signal strength over time, by analyzing GPS data and/or sensor data (e.g. accelerometer data), by calculating a cell reselection rate associated with the UE, and comparing any of these observed or calculated values to one or more configured threshold values. For example, in an aspect, where an RSCP or Ec/Io value fluctuates over time at a rate greater than a threshold, the UE may draw a conclusion that the fluctuation is the product of the UE moving at a high rate of speed and is therefore in a mobile or high mobility state).
(see column 9 lines 20-23).	
Claim 7 claims a method to be performed by the electronic device of claim 1; therefore, similar rejection rationale applies.
Claim 18 claims a method to be performed by an apparatus of a serving cell which communicates with the electronic device of claim 1; therefore, similar rejection rationale applies.
Allowable Subject Matter
Claims 2-6, 8-17, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., techniques for mobility in wireless communications.
US 10349265 B2		US 20180109344 A1	US 9173151 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 2, 2021